*649Supreme Court properly declined to cede primary jurisdiction of these actions to DHCR, since the actions raise legal issues, including class certification and applicable limitations periods, that should be addressed in the first instance by the courts (Gerard v Clermont York Assoc., LLC, 81 AD3d 497 [1st Dept 2011]; see Staatsburg Water Co. v Staatsburg Fire Dist., 72 NY2d 147, 156 [1988]; Roberts v Tishman Speyer Props., L.P., 13 NY3d 270, 287 [2009]). Concur — Mazzarelli, J.P., Moskowitz, DeGrasse, Manzanet-Daniels and Clark, JJ.